DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14, in the reply filed on 03 May 2022 is acknowledged. Claims 1-14 are considered for examination and 15-20 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toi et al. [U.S. Patent No. 6965289].
Regarding claim 1, Toi discloses a coil component (Fig. 1-3) comprising: 
a drum core (e.g., 1, column 4, lines 40-45) including a winding core portion (e.g., 1B, column 4, lines 64-67, Fig. 1) and flange portions (e.g., 1A) on opposite sides of the winding core portion 1B in an axial direction of the winding core portion;
a wire (e.g., 3) wound around the winding core portion 1B; and
a sheet core (e.g., 4, column 5, lines 6-10) arranged on a top surface of each of the flange portions 1A and on the wire 3 with an adhesive (e.g., 5, column 5, lines 10-15) interposed therebetween,
wherein the adhesive 5 contains no filler (column 5, lines 25-26), and
a shortest distance between the top surface of the flange portion 1A and the sheet core 4 is not smaller than about 3 µm (e.g., could be about 100µm, column 6, lines 3-11).
Regarding claim 3, Toi discloses the wire (e.g., 3) is wound around the winding core portion 1B in multiple layers (column 5, lines 1-5).
Regarding claim 4, Toi discloses the sheet core 4 has a thickness (e.g., 0.3mm, column 8, lines 19-22) of not more than about one-third of a height of the coil component including the thickness of the sheet core (e.g., 1/3 of 1.1mm is about 0.37mm, column 8, lines 15-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toi et al. [U.S. Patent No. 6965289 B2].
Regarding claim 2, Toi discloses the instant claimed invention discussed above except for a shortest distance between the wire and the sheet core is smaller than about 50 µm.
However, Toi discloses that wire 3 can be wound about 3 to 10 turns corresponding to the required impedance. Therefore, a coil component can have a shortest distance between the wire and the sheet core smaller than about 50 µm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a shortest distance between the wire and the sheet core is smaller than about 50 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0008, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Toi discloses the wire 3 is wound around the winding core portion 1B in multiple layers (column 5, lines 1-5).
Regarding claim 10, Toi discloses the sheet core 4 has a thickness (e.g., 0.3mm, column 8, lines 19-22) of not more than about one-third of a height of the coil component including the thickness of the sheet core (e.g., 1/3 of 1.1mm is about 0.37mm, column 8, lines 15-26).

Claim(s) 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toi in view of Kawasaki et al. [U.S. Patent No. 10770219 B2].
Regarding claim 5, Toi discloses the instant claimed invention discussed above except for the thickness of the sheet core is not more than about 200 µm.
Kawasaki discloses thickness of sheet core (e.g., 30, Fig. 1) is not more than about 200 µm (column 6, lines 38-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of sheet core of a drum core for a coil component to be not more than 200 µm as taught by Kawasaki to the coil component of Toi to provide a low-profile component to aid in miniaturization.
Regarding claim 6, Toi discloses the instant claimed invention discussed above except for the sheet core is a resin sheet containing magnetic powder.
Kawasaki discloses sheet core (e.g., 30 comprising magnetic layer 31) is a resin sheet containing magnetic powder (column 4, lines 34-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use resin sheet containing magnetic powder as taught by Kawasaki to the sheet core of Toi to provide the coil component with a sheet core that is reduced in thickness but has sufficient strength to overcome stress.
Regarding claim 11, Toi discloses the instant claimed invention discussed above except for the thickness of the sheet core is not more than about 200 µm.
Kawasaki discloses thickness of sheet core (e.g., 30, Fig. 1) is not more than about 200 µm (column 6, lines 38-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of sheet core of a drum core for a coil component to be not more than 200 µm as taught by Kawasaki to the coil component of Toi to provide a low-profile component to aid in miniaturization.
Regarding claim 12, Toi discloses the instant claimed invention discussed above except for the sheet core is a resin sheet containing magnetic powder.
Kawasaki discloses sheet core (e.g., 30 comprising magnetic layer 31) is a resin sheet containing magnetic powder (column 4, lines 34-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use resin sheet containing magnetic powder as taught by Kawasaki to the sheet core of Toi to provide the coil component with a sheet core that is reduced in thickness but has sufficient strength to overcome stress.
Claim(s) 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toi in view of Sato et al. [U.S. Patent No. 6373366 B1].
Regarding claim 7, Toi discloses the instant claimed invention discussed above except for the adhesive on the top surface of the flange portion and the adhesive on the wire are integrated.
Sato discloses adhesive (e.g., 34, Fig. 5A) on the top surface of flange portion 31and the adhesive 34 on wire 33 are integrated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adhesive on the top surface of the flange portion and the adhesive on the wire are integrated as taught by Sato to the coil component of Toi to provide attachment of the sheet core to the flange core for a more secured adhesion of the top plate.
Regarding claim 8, Toi discloses the instant claimed invention discussed above except for the adhesive on the top surface of the flange portion is more extended than the adhesive on the wire in a width direction.
Toi discloses the sheet core 4 has external dimension larger than that of the core 1 (column 5, lines 12-15). Therefore, the application of adhesive 34 as disclosed by Sato to the coil component of Toi would have the adhesive 34 on the top surface of the flange portion will be more extended than the adhesive on the wire in a width direction.
Regarding claim 13, Toi discloses the instant claimed invention discussed above except for the adhesive on the top surface of the flange portion and the adhesive on the wire are integrated.
Sato discloses adhesive (e.g., 34, Fig. 5A) on the top surface of flange portion 31and the adhesive 34 on wire 33 are integrated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adhesive on the top surface of the flange portion and the adhesive on the wire are integrated as taught by Sato to the coil component of Toi to provide attachment of the sheet core to the flange core for a more secured adhesion of the top plate.
Regarding claim 14, Toi discloses the instant claimed invention discussed above except for the adhesive on the top surface of the flange portion is more extended than the adhesive on the wire in a width direction.
Toi discloses the sheet core 4 has external dimension larger than that of the core 1 (column 5, lines 12-15). Therefore, the application of adhesive 34 as disclosed by Sato to the coil component of Toi would have the adhesive 34 on the top surface of the flange portion will be more extended than the adhesive on the wire in a width direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837   


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837